Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive. 
Applicant argues the teachings of Liu and Kalik are not equivalent to the newly amended probability weighting of claim 1, which has been amended to clarify that the value which is probability weighted according to occupancy probability distribution is a value of the at least one dynamic feature of the dynamic behavioral model which is used to estimate the probable subsequent paths of each road user by estimating the probability of each possible action at each subsequent time step. Applicant argues, Kalik, in particular, does not disclose the amended limitation and the surrounding context. Further, that Liu and Kalik fail to suggest such a limitation. 
However, it must be noted that the claimed at least one dynamic feature for taking into account a state of a road user other than the road user to which the dynamic behavioral model is assigned is broad. The only definition within the claims as amended is that it is dynamic, which to the Examiner means it is able to change over time or other conditions, and it is associated with a vehicle or object other than the host vehicle. The current amendment has also introduced that it has a value and the value itself is probability weighted according to an occupancy probability distribution. This is still fairly broad and a large number of different interpretations can be applied. It is unclear if such a dynamic feature is meant to be for example, merely the position of another object, which itself is a direct result of the probability of occupancy and therefore must be weighted by occupancy probability. Perhaps instead, the dynamic feature is the time to a collision which again must be weighted on occupancy as areas with higher probability of occupancy are necessarily more likely to have a collision as areas predicted to have no object simply cannot have a collision, and therefore the time to collision is mapped based on both distance and occupancy. Or, instead, the dynamic feature could be probability of a collision itself which for a similar reasons must be weighted by occupancy probability. A number of other interpretations equally apply. As explained in the previous Office Action, Liu teaches using specialized and preliminary assessors to determine multiple segmented cones representing the likely positions and velocity of objects and refining the cones based upon probability distributions within the segmented cones. This represents states of the road users for a plurality of successive time steps. Kalik teaches comparing a current and previous world model based on probabilities and multiplying the probabilities of the host vehicle and an object being within the same space. This is a probability weighted value of a concurrent position of the vehicle and the object, which is a dynamic feature ([0063]). Likewise, Kalik also teaches determining both collision probabilities and time to collision ([0063]), these are also values of dynamic features that must be determined by probability weighting using an occupancy probability distribution. 
As such, the combination of Liu and Kalik does indeed teach this limitation, at least in part because the wording of the limitations is broad. Therefore, this argument is unpersuasive. 
Applicant argues independent claim 13 is patentable for similar reasons to independent claim 1, as argued above. 
This argument is unpersuasive for the same reasons as given above. 
Applicant argues the dependent claims, which all depend upon either independent claim 1 or independent claim 13 are patentable at least by virtue of their dependency on an allowable base claim. 
This argument is unpersuasive for the same reasons as given above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20080312830) in view of Kalik (US 20080084283).
In regards to claim 1, Liu teaches a driving assistance method for a road vehicle (Fig 3, Fig 12), the driving assistance method comprising the steps of: 
detecting, within a traffic scene including the road vehicle, a set of road users and, for each road user of the set of road users, a current state including a current speed and a current position; ([0049], [0071] at step 302, vehicle system receives sensor data that can detect other approaching principals. [0093] the current state of the principal includes the principal's location and velocity.)
assigning a dynamic behavioral model, from among a finite plurality of behavioral models, to each road user of the set of road users, wherein said dynamic behavioral model has at least one dynamic feature for taking into account a state of a road user other than the road user to which the dynamic behavioral model is assigned; ([0067] a model for the behavior of the principal is selected that is determined to be appropriate for the given principal among a finite number of models. [0144] principals are associated with a library of models, including a dynamics model, which includes how the driver acts based on interactions with the environment of the vehicle. This is a dynamic behavioral model that takes into account a state of a road user other than the road user to which the dynamic model is assigned.)
probabilistically estimating by a data processor, for each road user of the set of road users, a belief state for each time step of a plurality of successive subsequent time steps, each belief state comprising a set of alternative states and corresponding probabilities, each alternative state including a speed and a position, by using the dynamic behavioral model assigned to each road user of the set of road users, and then calculating each alternative state resulting from each action of the set of alternative subsequent actions for the corresponding road user; ([0100] at step 1206 segmented cones are generated for each principal around the vehicle based on their current velocity and position, more than one cone may be generated for each principal, and this happens every predetermined time step. [0090] segmented cones represent where a principal might be based on context. This is a probability of alternative subsequent states including a speed and position using a behavioral model, and [0098] performed by reasoning later 208 using preliminary assessor 204. [0074] each segment is generated based on alternative likely trajectories, which are then refined using a [0141] probability distribution of the segmented cones generated using specialized assessors.)
determining a risk of collision of the road vehicle with a road user of the set of road users, based on the probabilistically estimated belief state of each road user of the set of road users at a time step of the plurality of successive subsequent time steps; ([0101] at step 1210, if preliminary assessed risk is sufficiently high, system triggers secondary assessment. This must happen at a time step of the plurality of successive subsequent time steps.) and 
outputting a driver warning signal and/or executing an avoidance action if the risk of collision exceeds a predetermined threshold. ([0104] once risk is assessed, if sufficiently high can output a warning.)
Liu does not teach:
wherein a value of the at least one dynamic feature of said dynamic behavioral model is probability-weighted according to an occupancy probability distribution calculated on the basis of belief states of the set of road users for a preceding time step, to estimate a probability of an action from a set of alternative actions for each road user of the set of road users at the preceding time step, 
However, Kalik teaches a vehicle collision warning system based on probability models that uses a current world model representative of the environment around the vehicle based on probability distributions and estimates compared with a previous world model ([0022], [0028], [0029]). Kalik also teaches the probability distribution of a path of a vehicle or objects may be in two or three dimensions, and a collision distribution may be determined based on multiplying the probabilities that the vehicle and object will be in the same space. Further, collision probability can be assessed and an alert provided if above a threshold and the time to collision can be assessed and alert output based on being less than a different threshold ([0063]). This is weighting the distribution of the collision probabilities and results in a value of the probability of collision which itself is a weighted value as it is determined from the weighted probability distribution, based on the positions and actions of the vehicle and objects, and, as the world model is based at least in part on a previous world model, also incorporates a preceding time step. The positions of vehicle is also a probability weighted dynamic feature by a similar virtue. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the collision warning method of Liu by incorporating the teachings of Kalik, such that the method includes steps of determining current and past world models, and a collision probability distribution weighted based on occupancy, which would then be used to further assess the behavior of the own vehicle and other objects in the environment by further refining the alternative states of the vehicle and objects through the segmented cones generated using the preliminary and specialized assessors of Liu.
The motivation to do so is that, as acknowledged by Kalik, such a system can be used to observe, review, and predict danger from either paths that will intersect in the future or from behaviors that are too erratic to predict ([0014]), which allows the vehicle and driver to be safer.

In regards to claim 7, Liu, as modified by Kalik, teaches the driving assistance method of claim 1, wherein the at least one dynamic feature comprises a time-headway and/or a time-to-collision between the road user to which the dynamic behavioral model is assigned and another road user. ([0144] model specifies the driver's mental state including how the driver acts based on the surrounding environment. One of ordinary skill in the art would have recognized this includes an estimate of the time-to-collision, as people are able to estimate how likely they are to collide into a vehicle and brake based on that estimation and this is a model of how attentive to the environment the driver is acting.)

In regards to claim 8, Liu, as modified by Kalik, teaches the driving assistance method of claim 1, wherein the dynamic behavioral model is a dynamic behavioral model learned from observed road user behavior using a machine learning algorithm. ([0145] system may be independent of training information or statistical learning and training data may instead be used to improve the models. A statistical learning model using training data is a type of machine learning algorithm.)

In regards to claim 9, Liu, as modified by Kalik, teaches the driving assistance method of claim 1, wherein each behavioral model of the finite plurality of behavioral models is associated with a cost function for calculating a cost of a subsequent action from a current state, and wherein the probability of an action from a set of alternative subsequent actions for a given road user is estimated as one minus the ratio of a cost of the action to the sum total of costs of the set of alternative subsequent actions, according to the cost function associated with a behavioral model assigned to the given road user. ([0148] can use models based on attentiveness, vehicle dynamics, and driver mental state. Each of these must incorporate cost functions. In order to determine a vehicle has a higher probability of doing any given action, the benefits of that action must be weighed against something, which is a cost action. For example, [0150] a relaxed slotcar model predicts the vehicle follows the path of the road but may deviate from the path, but a deviation may include a potential for collision. Further, [0153] an alertness model may tend towards the driver becoming more alert or less alert depending on the determined initial state, which changes their probabilities for taking any given action, and is therefore associated with a cost function as well. [0155] a rational decision model may weigh a drivers likelihood of making a correct driving maneuver versus incorrect driving maneuver, which is another cost function. Further, if the method takes into account all possible options a vehicle may take, then the cost of any single action must be equal to one minus the cost of the given action divided by the overall cost in order to satisfy the laws of statistics. If that were not the case then the likelihood of actions would be able to be over 100% and that does not make sense in the real world.)

In regards to claim 10, Liu, as modified by Kalik, teaches the driving assistance method of claim 1, wherein the traffic scene comprises a multi-lane road, and the set of alternative subsequent actions for each road user of the set of road users comprises lane and/or speed changes. ([0155] model may include predicting the driver of a principal will step on the brake or take a correct maneuvering action. Additionally, model may predict driver will step on the gas pedal or make an incorrect maneuver. This is a speed change. Further, one of ordinary skill would have recognized that, as no road is specified, a multi-lane road is equally valid as a single lane road to the teachings of Liu, and that a maneuvering action may include a lane change.)

In regards to claim 11, Liu, as modified by Kalik, teaches the driving assistance method of claim 1, wherein the step of assigning a behavioral model, from among a finite plurality of behavioral models, to each road user of the set of road users is carried out, by a data processor, based on behavior by each road user of said set of road users prior to the current states. ([0148] model is selected based on principal's previous states.)

In regards to claim 13, Liu teaches a driving assistance system for a road vehicle (Fig 23, [0049] system on a vehicle), the driving assistance system comprising: 
a sensor set for detecting, within a traffic scene including the road vehicle, a set of road users and, for each road user of said set of road users, a current state including a current speed and a current position; ([0049] vehicle is equipped with a number of sensors that can detect other approaching principals, which are other traffic participants. [0063] sensing and communication mechanism 202 feeds sensor information to reasoning layer 108. [0093] current state of principals determined using sensor information includes location and velocity.)
a data storage device for a database comprising a finite plurality of behavioral models; ([0224] storage device 2308 stores programs and applications for collision warning system. One of ordinary skill would have understood the models are stored in the storage device as well and may be included in the applications and programs.)
a data processor, connected to the sensor set and to the data storage device, for assigning a dynamic behavioral model, from among the finite plurality of behavioral models, to each road user of the set of road users, wherein said dynamic behavioral model has at least one dynamic feature for taking into account a state of a road user other than the road user to which the dynamic behavioral model is assigned, probabilistically estimating, for each road user of the set of road users, a belief state for each time step of a plurality of successive subsequent time steps, said belief state comprising a set of alternative states and corresponding probabilities, each alternative state including a speed and a position, each belief state being probabilistically estimated by using the dynamic behavioral model assigned to each road user of the set of road users, and then calculating each alternative state resulting from each action of the set of alternative subsequent actions for the corresponding road user, and determining a risk of collision of the road vehicle with a road user of said set of road users, based on the probabilistically estimated belief state of each road user of the set of road users at a time step of the plurality of successive subsequent time steps; ([0224] processor 2304. [0067] a model for the behavior of the principal is selected that is determined to be appropriate for the given principal among a finite number of models. [0144] principals are associated with a library of models, including a dynamics model, which includes how the driver acts based on interactions with the environment of the vehicle. This is a dynamic behavioral model that takes into account a state of a road user other than the road user to which the dynamic model is assigned. [0100] segmented cones are generated for each principal around the vehicle based on their current velocity and position, more than one cone may be generated for each principal, and this happens every predetermined time step. [0090] segmented cones represent where a principal might be based on context. This is a probability of alternative subsequent states including a speed and position using a behavioral model, and [0098] performed by reasoning later 208 using preliminary assessor 204. [0074] each segment is generated based on alternative likely trajectories, which are then refined using a [0141] probability distribution of the segmented cones generated using specialized assessors. ([0104] risk is assessed, and if sufficiently high a warning is output.) and 
an output device, connected to the data processor, for outputting a driver warning signal and/or executing an avoidance action if the risk of collision exceeds a predetermined threshold. ([0049] warning system includes a projection mechanism that can project visual warnings onto the windshield 100.)
Liu does not teach: 
wherein a value of the at least one dynamic feature of said dynamic behavioral model is probability-weighted according to an occupancy probability distribution calculated on the basis of belief states of the set of road users for a preceding time step, to estimate a probability of an action from a set of alternative actions for each road user of the set of road users at the preceding time step,
However, Kalik teaches a vehicle collision warning system based on probability models that uses a current world model representative of the environment around the vehicle based on probability distributions and estimates compared with a previous world model ([0022], [0028], [0029]). Kalik also teaches the probability distribution of a path of a vehicle or objects may be in two or three dimensions, and a collision distribution may be determined based on multiplying the probabilities that the vehicle and object will be in the same space. Further, collision probability can be assessed and an alert provided if above a threshold and the time to collision can be assessed and alert output based on being less than a different threshold ([0063]). This is weighting the distribution of the collision probabilities and results in a value of the probability of collision which itself is a weighted value as it is determined from the weighted probability distribution, based on the positions and actions of the vehicle and objects, and, as the world model is based at least in part on a previous world model, also incorporates a preceding time step. The positions of vehicle is also a probability weighted dynamic feature by a similar virtue. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the collision warning system of Liu by incorporating the teachings of Kalik, such that the system determines current and past world models, and a collision probability distribution weighted based on occupancy, which would then be used to further assess the behavior of the own vehicle and other objects in the environment by further refining the alternative states of the vehicle and objects through the segmented cones generated using the preliminary and specialized assessors of Liu.
The motivation to do so is that, as acknowledged by Kalik, such a system can be used to observe, review, and predict danger from either paths that will intersect in the future or from behaviors that are too erratic to predict ([0014]), which allows the vehicle and driver to be safer.

In regards to claim 14, Liu, as modified by Kalik, teaches a road vehicle comprising a driving assistance system according to claim 13. ([0203] part of a system that attempts to assist the driver.)

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kalik, in further view of knowledge common in the art and common sense.
In regards to claim 6, Liu, as modified by Kalik, teaches the driving assistance method of claim 1.
Liu also teaches preliminary assessment determines a basis for which scenarios deserve specialized assessment, which is prioritizing the road users before further determining the probability of each action ([0108]). Further, before carrying out analysis, preliminary assessment may be prioritized based on how close the principal is ([0126]).
Liu, as modified by Kalik, does not teach:
comprising a step of sorting the set of road users by order of decreasing driving priority, before the step of estimating a probability of each action from a set of alternative subsequent actions, which is successively carried out for each road user of the set of road users following the order of decreasing driving priority.
However one of ordinary skill in the art would have understood that a vehicle will likely prioritize analyzing closer vehicles over farther vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the collision warning method of Liu by incorporating teachings common in the art, such that the method includes a step of prioritizing determining information about and probabilities associated with principals closer to the primary principal before the probability of actions of each principal is determined.
The motivation to do so is that, as one of ordinary skill in the art would have recognized, a vehicle nearby may interact with an own vehicle sooner than a vehicle farther away, and thus processing should likely focus on the closer vehicle first to ensure safety.

In regards to claim 12, Kalik teaches each model may be used to assess estimates of the position of an object, which may include a probability ([0022]). These estimates are used to build a current world model, which is then compared with a previous world model ([0028], [0029]). This aggregates the probabilities of prior trajectories of the road user by comparing them with current predictions.
Further, one of ordinary skill in the art would have recognized the highest probability option should be selected as it is the most likely and most reliable option.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the collision warning method of Liu, as already modified by Kalik, by further incorporating the teachings of Kalik and knowledge common in the art, such that the method includes steps of assessing the position of each object through each model, comparing these assessments to a previous world model, and selecting the highest probability model for potential further analysis.
The motivation to do so is that, as acknowledged by Kalik, such a system can be used to observe, review, and predict danger from either paths that will intersect in the future or from behaviors that are too erratic to predict ([0014]), which allows the vehicle and driver to be safer.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kalik, in further view of Non-Patent Literature Pieter Abbeel, Apprenticeship Learning via Inverse Reinforcement Learning (“Abbeel”).
In regards to claim 15, Liu, as modified by Kalik, teaches the driving assistance method of claim 9.
Liu, as modified by Kalik, does not teach:
wherein the cost function comprises a dynamic cost component whose value is calculated by multiplying the probability-weighted value of the at least one dynamic feature by a corresponding component of a dynamic weight vector associated to a driving behavior.
However, Abbeel teaches determining a weight vector associated with a driving style, highlighted in table 1 below (Page 7) and using these weights to generate a policy for a vehicle to follow. These weights are used to assess the rewards of certain actions and associated with individual driving styles based on an expert driving history (Pages 3 and 6). A reward is the inverse of cost. Further, Abbeel teaches the reward function is the weights multiplied by the feature mapping, which are features of the environment (Page 5). 

    PNG
    media_image1.png
    198
    531
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the collision warning method of Liu, as already modified by Kalik, by incorporating the teachings of Abbeel, such that a weight function is determined based on driving history to satisfy rewards, and the cost function is determined as the inverse of the rewards function, where the weight is multiplied with the features of the environment, which themselves are probability weighted.
	The motivation to do so is that, as acknowledged by Abbeel, processing allows for a vehicle to perform at least equivalent to an expert driver, if not better (Page 6) and reaches expert levels of performance with far less training data than other methods (Page 5). 

In regards to claim 16, Liu, as modified by Kalik, teaches the driving assistance system of claim 13, wherein each behavioral model of the finite plurality of behavioral models is associated with a cost function for calculating a cost of a subsequent action from a current state, ([0148] can use models based on attentiveness, vehicle dynamics, and driver mental state. Each of these must incorporate cost functions. In order to determine a vehicle has a higher probability of doing any given action, the benefits of that action must be weighed against something, which is a cost action. For example, [0150] a relaxed slotcar model predicts the vehicle follows the path of the road but may deviate from the path, but a deviation may include a potential for collision. Further, [0153] an alertness model may tend towards the driver becoming more alert or less alert depending on the determined initial state, which changes their probabilities for taking any given action, and is therefore associated with a cost function as well. [0155] a rational decision model may weigh a drivers likelihood of making a correct driving maneuver versus incorrect driving maneuver, which is another cost function.) and 
and wherein the probability of an action from a set of alternative subsequent actions for a given road user is estimated as one minus the ratio of a cost of the action to the sum total of costs of the set of alternative subsequent actions, according to the cost function associated with a behavioral model assigned to the given road user. ([0148] can use models based on attentiveness, vehicle dynamics, and driver mental state. Each of these must incorporate cost functions. In order to determine a vehicle has a higher probability of doing any given action, the benefits of that action must be weighed against something, which is a cost action. As the method takes into account all possible options a vehicle may take, then the cost of any single action must be equal to one minus the cost of the given action divided by the overall cost in order to satisfy the laws of statistics. If that were not the case then the likelihood of actions would be able to be over 100% and that does not make sense in the real world.)
Liu, as modified by Kalik, does not teach:
wherein the cost function comprises a dynamic cost component whose value is calculated by multiplying the probability-weighted value of the at least one dynamic feature by a corresponding component of a dynamic weight vector associated to a driving behavior, 
However, Abbeel teaches determining a weight vector associated with a driving style, highlighted in table 1 below (Page 7) and using these weights to generate a policy for a vehicle to follow. These weights are used to assess the rewards of certain actions and associated with individual driving styles based on an expert driving history (Pages 3 and 6). A reward is the inverse of cost. Further, Abbeel teaches the reward function is the weights multiplied by the feature mapping, which are features of the environment (Page 5). 

    PNG
    media_image1.png
    198
    531
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the collision warning system of Liu, as already modified by Kalik, by incorporating the teachings of Abbeel, such that a weight function is determined based on driving history to satisfy rewards, and the cost function is determined as the inverse of the rewards function, where the weight is multiplied with the features of the environment, which themselves are probability weighted.
The motivation to do so is that, as acknowledged by Abbeel, processing allows for a vehicle to perform at least equivalent to an expert driver, if not better (Page 6) and reaches expert levels of performance with far less training data than other methods (Page 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pilarski et al. (US 20170329332) teaches a system and method for controlling a vehicle based on probabilistic behavior models of objects in the environment of the vehicle.
Kinda et al. (US 20100106418) teaches a system and method that estimates vehicle travel paths and predicts the traffic environment.
Simon et al. (US 20060041381) teaches a system and method that predicts the probability of a collision between a vehicle and another object within a predefined region.
Post et al. (US 20180077524) teaches prioritizing transmission to nearby vehicles predicted to interfere with the host vehicle.
Lo (US 20090112462) teaches forming a list prioritizing maneuver actions closer to the user.
NPL Levine, Continuous Inverse Optimal Control with Locally Optimal Examples, teaches determining an approximation of a reward function based on expert history for determining policies. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661